A,                               ,.--Y,




                                    NEU     GENE
                             QDP     EXAS




Honorable Donald Allurns
County Auditor
&-din County
Kountze, Texas

Dear Sir:                            Opinion No. O-5653
                                     Ret Appliaability of delinquent tax
                                         oontract executed under Articles
                                         7335, 7335a and 7264a, V.A.C.S.,
                                         to city taxes collected by the
                                         county tax assessor-collector under
                                         b-tide 1402b, V.4.C.S.

       Your opinion request of October 5, 1943, reads as followsr

"1 would appreciate very much your opinion on the following question:

"Where a city avails itself of the privilege of requiring the county tax
assessor-collector to assess end collect the city taxes on the regular tax
rolls (Article 1042b), is such oity bound by a contract between the com-
missioners' court of the county and a delinquent tax collector?

"Isthe delinquent tax collector entitled to his commission on city taxes
collected by him in the above instance, when the city officials fail or
refuse to ratify the contract?"

       pie assume that you refer to a delinquent tax collection contrnct ex-
ecuted by the canmissioners' court under authority of Articles 7335, 7335a
and 7264a, V.A.C.S. Although we do not know the term of the oontract to
which you refer, we are satisfiedthat, regardless of the nature of its terms,
both your questions must be answered im the negative.

       If the contract is on the forms cumsntrly promulgated by the Cmptrol-
ller of Public Accounts, you will notice that the first paragraph of such
contract provides8

"First party agreesto employ and does hereby employ second party to enforce
by suit or otherwise, and to aid and assist the local officers in the en-
forcement of the collection of all delinquent State and County ad valorem
taxes, penalty and interest, and all delinquent taxes, penalty and interest
(exceot taxes of independent school districts and incorporated cities and
towns) due any and all political subdivisions or defined districts of said
county and State which the county tax collector receives and receipts for,
under the provisions of Articles 7254 and 7257, R.S. 1925 . . ." (Fmphasis
added).
Honorable DonaldAllums, Pare 2 (O-5653)




Thus if this form of contract is employed, city taxes are expressly excluded
from the scope of the contract, and we need not inquire further into the ques-
tion.

If, however, the contract to which you refer does not expressly exclude aity
taxes, we feel that the same result obtains since no contract forthe collea-
tion of city taxes may br made by any group other than the governing body of
the city and since such contract must be made in strict conformity with the
provisions of the statute governing such contra&s. Article 7343, V.A.C.S.,
provides in part as followsr
"    . When twenty days from the date of last publication of said list of de-
lfn&ents hps elapsed, the governing body of the city or town may direct the
city attorney to file suits for the collection of said taxes, or said govern-
ing body may employ some other attorney of the county to file suits and the
city attorney or other attorney filing said suits shall be entieled to the
same fees as allowed the county or district attorney in suits for collection
of State and county taxes, to be taxed as costs in the suit . . ."

For an interpretation ofthis statute, see City of South Houston V* Dabney,
120 S.R. (2d) 436 (Comn. App. 1938) and Bell v. Mansfield Independent School
District, 133 Tex. 403, 129 5.17.(2d) 629. We find no arithorityother than
this for the execution of contracts for the collection of delinquent city
taxes, and sines Article 7343 clearly provides that such contracts shall be
made only by the "governing body" of the city, we feel that no other body
possesses the power to execute contracts for the collection of such Baxes.

       Conversely, Articles 7335, 7335a and 7264~ define the power of a oom-
missioners' court with respect to delinquent tax oontracts, and each of said
Articles speaks in terms of a power to contract only for "State and county
taxes." It is settled that the commissioners’ courts now derive their power
to contract exclusively from these statutes, PFnitev. McGill, 131 Tex. 231,
114 S.W. (2d) 860; consequer.tly,* comnissioners' court posseP=es no power
to enter into a contract affecting the collection of delinquent city taxes.

       Trusting that the foregoing fully answers your inquiry, we are

                                                      Very truly yours

                                               AlTORnEYGENERALOF     TEXAS

APPROVED OCT 14, 1943                          By /s/R.   Dean Xoorhead
/s/ GRWER SELLERS
FIRST ASSISTANT                                        R. Dean Moorhead
ATTORNEY GFXERAL                                               Assistant
                                 AFFROVED
RDM:fo:egw                   Opinion Committee
                                 By G.P.B. Chairman